
	
		II
		112th CONGRESS
		1st Session
		S. 1129
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Barrasso (for
			 himself, Mr. Enzi,
			 Mr. Crapo, Mr.
			 Risch, Mr. Thune,
			 Mr. Heller, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To amend the Federal Land Policy and Management Act of
		  1976 to improve the management of grazing leases and permits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grazing Improvement Act of
			 2011.
		2.Terms of grazing
			 permits and leasesSection 402
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is
			 amended by striking ten years each place it appears and
			 inserting 20 years.
		3.Renewal,
			 transfer, and reissuance of grazing permits and leasesTitle IV of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended by adding at the end
			 the following:
			
				405.Renewal,
				transfer, and reissuance of grazing permits and leases
					(a)DefinitionsIn
				this section:
						(1)Environmental
				analysisThe term environmental analysis means an
				environmental assessment or an environmental impact statement required under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(2)Secretary
				concernedThe term Secretary concerned means—
							(A)the Secretary of
				Agriculture, with respect to National Forest System land; and
							(B)the Secretary of
				the Interior, with respect to land under the jurisdiction of the Department of
				the Interior.
							(b)Renewal,
				Transfer, and ReissuanceA grazing permit or lease issued by the
				Secretary, or a grazing permit issued by the Secretary of Agriculture regarding
				National Forest System land, that expires, is transferred, or is waived after
				the date of enactment of this section shall be renewed or reissued, as
				appropriate, under—
						(1)section
				402;
						(2)section 19 of the
				Act of April 24, 1950 (commonly known as the Granger-Thye Act)
				(16 U.S.C. 580l);
						(3)title III of the
				Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or
						(4)section 510 the
				California Desert Protection Act of 1994 (16 U.S.C. 410aaa–50).
						(c)Terms;
				conditionsThe terms and conditions contained in an expired,
				transferred, or waived permit or lease described in subsection (b) shall
				continue in effect under a renewed or reissued permit or lease until the date
				on which the Secretary concerned completes the renewed or reissued permit or
				lease that is the subject of the expired, transferred, or waived permit or
				lease, in compliance with each applicable law.
					(d)Cancellation;
				suspension; modificationA permit or lease described in
				subsection (b) may be cancelled, suspended, or modified in accordance with
				applicable law.
					(e)Compliance with
				National Environmental Policy Act of 1969
						(1)In
				generalThe renewal, reissuance, or transfer of a grazing permit
				or lease by the Secretary concerned shall be categorically excluded from the
				requirement to prepare an environmental analysis if the decision continues the
				current grazing management of the allotment.
						(2)Applicability
				regarding permits and leases with minor modificationsIf the
				renewal, reissuance, or transfer of a grazing permit or lease by the Secretary
				concerned contains only minor modifications from the grazing permit or lease
				that is the subject of the renewal, reissuance, or transfer, the grazing permit
				or lease shall be categorically excluded from the requirement to prepare an
				environmental analysis if—
							(A)monitoring of the
				allotment has indicated that the current grazing management has met, or has
				satisfactorily progressed towards meeting, objectives contained in the land and
				resource management plan of the allotment, as determined by the Secretary
				concerned; and
							(B)the decision is
				consistent with the policy of the Department of the Interior or the Department
				of Agriculture, as appropriate, regarding extraordinary circumstances.
							(f)Priority and
				timing for completing environmental analyses
						(1)In
				generalNotwithstanding section 504 of the Emergency Supplemental
				Appropriations for Additional Disaster Assistance, for Anti-terrorism
				Initiatives, for Assistance in the Recovery from the Tragedy that Occurred at
				Oklahoma City, and Rescissions Act, 1995 (Public Law 104–19; 109 Stat. 212),
				the Secretary concerned, in the sole discretion of the Secretary concerned,
				shall determine the priority and timing for completing each required
				environmental analysis regarding any grazing allotment, permit, or lease based
				on the environmental significance of the allotment, permit, or lease and
				available funding for that purpose.
						(2)ApplicabilityThis
				subsection shall not apply to the renewal, reissuance, or transfer of a grazing
				permit or lease that is categorically excluded under subsection
				(e).
						.
		4.Applicability of
			 administrative procedure Act to grazing appeals
			(a)Forest and
			 Rangeland Renewable Resources Planning Act of 1974Section 14 of
			 the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
			 1612) is amended by adding at the end the following:
				
					(c)Applicability
				of Administrative Procedure ActWith respect to a decision by the
				Secretary of Agriculture regarding a grazing permit, an appeal by a grazing
				permittee shall be conducted in accordance with subchapter II of chapter 5 of
				title 5, United States
				Code.
					.
			(b)Federal Land
			 Policy and Management Act of 1976Section 402 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1752) is amended by adding at the
			 end the following:
				
					(i)Applicability
				of Administrative Procedure Act
						(1)Secretary
				concernedThe term Secretary concerned means—
							(A)the Secretary of
				Agriculture, with respect to National Forest System land; and
							(B)the Secretary of
				the Interior, with respect to land under the jurisdiction of the Department of
				the Interior.
							(2)Applicability
				of Administrative Procedure ActWith respect to a decision by the
				Secretary concerned regarding a grazing permit or lease, an appeal by a grazing
				permittee shall be conducted in accordance with subchapter II of chapter 5 of
				title 5, United States Code.
						(3)Deadline for
				filing appealsAn appeal made under this subsection shall be
				filed not later than 30 days after the date on which a decision described in
				paragraph (2) is made.
						(4)Suspension of
				decisions
							(A)In
				generalExcept as otherwise provided in this subsection, each
				decision by the Secretary concerned regarding a grazing permit or lease that is
				appealed under this subsection shall be suspended until the date on which the
				appeal is resolved.
							(B)Determination
				by Secretary concernedA decision described in subparagraph (A)
				may not be suspended if the Secretary concerned (including any other authorized
				official) determines there is an emergency regarding a deterioration of
				resources.
							(5)Continued use
				of grazing permit or leaseExcept in a situation in which grazing
				use for the preceding year was authorized on a temporary basis, an applicant
				who was granted grazing use in the preceding year may continue at the level of
				authorized active use until the date on which the appeal is
				resolved.
						.
			
